Title: To Thomas Jefferson from David Bushnell, [13] October 1787
From: Bushnell, David
To: Jefferson, Thomas


      
        Sir
        Stamford, in Connecticut Octr. th. 1787
      
      In the latter part of the year, one thousand seven hundred and eighty five, I received a letter from Colonel David Humphreys, and soon after, another from Doctor Ezra Stiles, President of Yale College, in Connecticut, informing me, that your Excellency desired an account of my submarine vessel, and the experiments which I had made.
      At the time I received those letters, I was seized with a severe illness, which disabled me from writing, and though I attempted it several times, obliged me to desist. Eversince I recovered my health, my situation has been such, that until this time, it has not been in my power to write to your Excellency, upon the subject.
      I shall think myself happy if this, arriving, thus late, meets with your Excellency’s acceptance, and give you the information you desired; and shall only regret, that I had it not in my power  to write, as soon as I received the communications of those gentlemen.
      Doctor Stiles in his letter to me transcribed from yours the following, “If he thought proper to communicate it, I would engage never to disclose it, unless I could find an opportunity of doing it for his benefit.” In answer to this declaration, I shall submit the disclosure of it entirely to your Excellency, to do as you shall think proper, and beg leave to return you my sincere thanks for your generous intentions.
      I have ever carefully concealed my principles and experiments, as much as the nature of the subject allowed, from all but my chosen friends, being persuaded that it was the most prudent course, whether the event should prove fortunate or otherwise, although by the concealment, I never fostered any great expectations of profit, or even of a compensation for my time and expenses, the loss of which has been exceedingly detrimental to me.
      With this, your Excellency will receive a sketch of the general principles and construction of the submarine vessel, blended together, as they occur at this time, with many of the minutiæ. I should gladly exhibit every thing with the utmost minuteness; but apprehend I have not been sufficiently clear in what I have written, and have a doubt whether I could explain the whole intelligibly, without drawings, which I cannot easily execute or obtain. But should this not be sufficient, and you should wish to have a more minute description of the whole, or of any particular part not sufficiently explained here, I shall be happy to receive your Excellency’s commands, and shall obey them, as soon as they come to hand, without any reserve.
      As I am desirous this should not fall into improper hands, I could wish, if it were not too great a favour, to hear that this finds a safe conveyance to your Excellency.
      In the mean time, with the most respectful sentiments, I am Your Excellency’s Most Obedt. & most Hble Servt.,
      
        D. Bushnell
      
      
        P.S. Should your Excellency think proper to inform me of the safe arrival of this packet, I could wish such information might be directed to the care of Doctor Stiles.
      
    